Sub-Item 77I. Terms of New or Amended Securities Terms of New or Amended Securities Dreyfus Municipal Funds, Inc. -Dreyfus AMT-Free Municipal Bond Fund - Dreyfus High Yield Municipal Bond Fund (each, a "Fund") At a meeting held on February 11, 2013, the Board of Directors (the "Board") of Dreyfus Municipal Funds, Inc. (the "Registrant"), on behalf of each Fund, approved a proposal to modify the existing front-end sales load waivers applicable to Class A shares. These changes, which became effective on April 1, 2013, were reflected in Post-Effective Amendment No. 42 ("Post-Effective Amendment No. 42") to the Registrant's Registration Statement on Form N-1A, filed with the Securities and Exchange Commission on June 26, 2013, effective as of July 1, 2013. In addition, at a meeting held on April 29, 2013, the Board approved the creation of an additional class of shares, Class Y shares, descriptions of which appear in the following documents: 1. The sections of each Fund's Prospectus under the headings "Fund Summary – Fees and Expenses" and "Shareholder Guide" and the Registrant's Statement of Additional Information, incorporated by reference to Post-Effective Amendment No. 42. 2. The Registrant's Rule 18f-3 Plan, incorporated by reference to Exhibit (n) of Post-Effective Amendment No. 42.
